El Juez Asociado Señoe Hutchison,
emitió la opinión del tribunal.
La demanda enmendada alega en síntesis que la demandada era dueña de unos vagones que corrían sobre vías tendidas en un camino vecinal a través de terrenos de la demandada, extendiéndose al cruce de una carretera pública; que los mencionados carros constituían un atractivo para niños dada su naturaleza y la manera de operarlos y de cargarlos con caña de azúcar; que el demandante, un niño de trece años de edad, trató de montarse en uno de dichos vagones mientras estaba caminando por dicho cruce y fué atrapado sobre la vía por dicho vagón, recibiendo una herida que culminó en la amputación de su pierna derecha; que el referido accidente se debió exclusivamente a la culpa, descuido y negligencia de la demandada y de sus •agentes, subalternos y empleados, consistiendo la dicha negligencia, entre otras cosas, (a) en no tener una persona o ningún otro medio la demandada para evitar que menores de edad se subieran a dichos vagones por el atractivo que los mismos constituían o para evitar el accidente en cuestión, mientras cruzaran una vía pública en un sitio de mucho tráfico y en un vecindario profusamente poblado; y (ó) en que no obstante el hecho de haber caído el demandante y haberse dado cuenta los empleados de la demandada de su caída, dichos vagones continuaron caminando' en tal forma que si los mismos hubieran sido parados inmediatamente, entonces el demandante no hubiera recibido las lesiones de que ahora se queja.
La corte inferior declaró con lugar una excepción previa de que la demanda no aduce hechos para determinar una causa de acción y por ser la misma ambigua y dudosa. El *107demandante no quiso enmendar sus alegaciones y solicitó qne se dictara la correspondiente sentencia.
La teoría del apelante parece ser qne nn tren en movi-miento, con varios vagones cargados de caña, al crnzar nna vía pública es nn atractivo (attractive nuisance). No esta-mos preparados en estos momentos para llegar a sostener esto.
Evidentemente, no hay indicación ni lngar para qne se baga nna inferencia razonable de qne los empleados de la demandada tnvieran tiempo n oportunidad para detener el tren despnés de baber visto caer al niño y antes de qne recibiera la lesión. Por el contrario, bnbiera sido difícil descartar la idea de la última oportunidad para evitar el accidente (last clear chance) más eficazmente de lo qne se bizo según la forma en qne está redactada la subdivisión (b) de la última alegación, supra.

Debe confirmarse la sentencia apelada.